EXHIBIT CONSENT OF RAICH ENDE MALTER & CO. LLP INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM The Board of Directors Chocolate Candy Creations, Inc. We hereby consent to the use of our auditors' report dated March 18, 2010 relating to the balance sheets of Chocolate Candy Creations, Inc., as of December 31, 2009 and 2008 and the related statements of operations, stockholders' equity and cash flows for the two years ended December 31, 2009, to be included in this Post Effective Amendment No. 2 to Form S-1, as filed with the Securities and Exchange Commission on March 30, 2010 and to the reference to our firm under the heading "Experts" in the Prospectus. /s/ Raich Ende Malter & Co. LLP New York, New York March
